UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 04-6190



LEROY ROBINSON,

                                              Petitioner - Appellant,

             versus


JOSEPH M. BROOKS, Warden of the Federal
Correctional   Institution   at   Petersburg,
Virginia; UNITED STATES PAROLE COMMISSION,

                                             Respondents - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Raymond A. Jackson, District
Judge. (CA-03-424-2)


Submitted:    June 28, 2004                   Decided:   July 14, 2004


Before WILLIAMS, MOTZ, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Leroy Robinson, Appellant Pro Se. Anita K. Henry, Assistant United
States Attorney, Norfolk, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Leroy Robinson, a federal prisoner, appeals the district

court’s order accepting the recommendation of the magistrate judge

and denying relief on his petition filed under 28 U.S.C. § 2241

(2000).   We have reviewed the record and find no reversible error.

Accordingly, we deny leave to proceed in forma pauperis and dismiss

the appeal on the reasoning of the district court.       See Robinson v.

Brooks, No. CA-03-424-2 (E.D. Va. Jan. 14, 2004). We dispense with

oral   argument   because   the   facts   and   legal   contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                               DISMISSED




                                  - 2 -